Per Curiam.
On September 10,1992, the defendant filed a motion for modification of pendente lite orders that had been entered on July 20,1992. The motion was based on a claim that the plaintiff had been “offered a job at a substantially increased rate of pay which the plaintiff declined for purposes of this suit.” The trial court granted the motion and reduced the alimony that the defendant had been ordered to pay from $250 per week to $100 per week.
Alimony pendente lite may not be modified unless there has been a substantial change in circumstances since the date of the award. The defendant claims that the plaintiff has been offered a job at a substantially increased rate of pay which the plaintiff declined. The record fails to disclose any such evidence. The record does indicate, however, that the plaintiff tried to obtain better employment opportunities. Therefore, there is *864no basis in the record to establish that there had been a substantial change in the circumstances of the plaintiff.
The judgment is reversed and the case is remanded with direction to deny the motion to modify.